 SCHUYLKILL CONTRACTING CO.Schuylkill Contracting Company and Cass Contract-ing Company and United Mine Workers ofAmerica. Cases 4-CA-13869 and 4-CA-13869-229 June 1984DECISION AND ORDERCHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND DENNISUpon charges filed by the Union 25 July and 8August 1983, the General Counsel of the NationalLabor Relations Board issued a consolidated com-plaint 16 September 1983 against RespondentSchuylkill Contracting Company and RespondentCass Contracting Company, alleging that they haveviolated Section 8(a)(5) and (1) of the NationalLabor Relations Act. Although properly servedcopies of the charges and consolidated complaint,the Respondents have failed timely to file ananswer.On 9 November 1983 the General Counsel fileda Motion for Summary Judgment. On 17 Novem-ber 1983 the Board issued an order transferring theproceeding to the Board and a Notice to ShowCause why the motion should not be granted. TheRespondents thereafter filed a response to theMotion for Summary Judgment, including ananswer to the consolidated complaint. The Unionfiled a response to the notice and a Motion forSummary Judgment, and a supplemental response.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.2Ruling on Motion for Summary JudgmentSection 102.20 of the Board's Rules and Regula-tions provides that the complaint allegations shallbe deemed admitted if an answer is not filed within10 days from service of the complaint, unless goodcause is shown. The complaint states that, unless ananswer is filed within 10 days of service, "all theallegations in the Consolidated Complaint shall bedeemed to be admitted to be true and may be sofound by the Board." As no answer was filed andno extension of time to answer requested or grant-ed before the due date, the General Counsel filedthe Motion for Summary Judgment pursuant toThe Union filed a Motion for Summary Judgment on the same basisas the General Counsel.2 In granting the General Counsel's Motion for Summary Judgment,Chairman Dotson specifically relies on the total failure of the Respond-ents to contest either the factual allegations or the legal conclusions ofthe General Counsel's complaint. Thus, the Chairman regards this pro-ceeding as being essentially a default judgment which is without prece-dential value.Sections 102.203 and 102.21 of the Board's Rulesand Regulations, and the Board subsequently issuedthe Notice to Show Cause.The Respondents' answer to the motion admitsservice and receipt of the charges and consolidatedcomplaint. The Respondents further admit failureto answer the consolidated complaint within theprescribed time,4explaining that they provided theGeneral Counsel, by letter of 18 October 1983, thatpart of the Union's requested information whichthe Respondents reasonably believed the Unionwas entitled to receive. The Respondents admitthat they failed to comply with the Board's Rulesconcerning the filing of an answer and that theconsolidated complaint allegations should be admit-ted as true and so found by the Board. The Re-spondents further explain, however, that they failedpromptly to file an answer because they believedthat their 18 October 1983 letter directly fulfilledtheir obligation to answer the consolidated com-plaint. Finally, the Respondents incorporated withtheir answer to the Motion for Summary Judgmentan answer to the consolidated complaint.As the Motion for Summary Judgment pointsout, the time for filing an answer to the consolidat-ed complaint expired 29 September 1983. The Re-spondents did not respond until the 18 October1983 letter. The letter was delivered to the Region-al Office 20 October 1983, 3 weeks after the 29September deadline, and was therefore not timely.In addition, the Respondents' 18 October 1983letter does not satisfy Section 102.20 of the Board'sRules and Regulations because it does not specifi-cally admit, deny, or explain each allegation of theconsolidated complaint. The letter does not, there-fore, serve as an answer within the meaning of theBoard's Rules.5We also find untimely the Respondents' attemptto answer the consolidated complaint by attachingan answer to that document to their response tothe Motion for Summary Judgment. See MiddleEastern Bakery, 243 NLRB 503, 504 fn. 1 (1979);Monroe Furniture Co., 231 NLRB 143 (1977).Except for the Respondents' claim that they be-lieved their 18 October letter fulfilled their obliga-tions to answer the consolidated complaint, the Re-spondents' response offers no explanation regardingtheir failure to file a timely answer.6We find thatthe Respondents' submissions do not constitutegood cause for failing to file a timely answerwithin the meaning of Section 102.20 of thea The motion, at par. 3, inadvertently refers to Sec. 102.10.4 The time for filing the answer expired 29 September 1983.a American Steel Line Co., 253 NLRB 399, 400 (1980).6 The Respondents never requested an extension of time in which tofile an answer.271 NLRB No. 1371 DECISIONS OF NATIONAL LABOR RELATIONS BOARDBoard's Rules and Regulations. We therefore grantthe General Counsel's Motion for Summary Judg-ment.On the entire record, the Board makes the fol-lowingFINDINGS OF FACT1. JURISDICTIONRespondent Schuylkill, a Pennsylvania corpora-tion with headquarters at Minersville, Pennsylva-nia, mines anthracite coal. During the 12 monthspreceding the complaint, it sold and shipped prod-ucts, goods, and materials valued in excess of$50,000 to Respondent Cass, an enterprise locatedwithin the Commonwealth of Pennsylvania.Respondent Cass, a Pennsylvania corporationwith headquarters at Minersville, Pennsylvania,prepares and resells anthracite coal. During the 12months preceding the complaint, it sold andshipped products, goods, and materials valued inexcess of $50,000 directly to points outside theCommonwealth of Pennsylvania.We find that the Respondents are employers en-gaged in commerce within the meaning of Section2(6) and (7) of the Act and that the Union is alabor organization within the meaning of Section2(5) of the Act.II. ALLEGED UNFAIR LABOR PRACTICESA. The Units and the Union's RepresentativeStatusSince June 1978, Respondent Schuylkill has rec-ognized the Union as the exclusive bargaining rep-resentative of its employees in a unit (Unit A) de-scribed in article 2, sections (b) and (c), of theirmost recent collective-bargaining agreement, effec-tive by its terms from 1 May 1978 to 31 April 1981.Unit A is appropriate for the purpose of collectivebargaining within the meaning of Section 9(b) ofthe Act.Since June 1978, Respondent Cass has recog-nized the Union as the exclusive bargaining repre-sentative of its employees in a unit (Unit B) de-scribed in article 2, sections (b) and (c), of theirmost recent collective-bargaining agreement, effec-tive by its terms from I May 1978 to 31 April 1981.Unit B is appropriate for the purpose of collectivebargaining within the meaning of Section 9(b) ofthe Act.B. The Refusals to BargainSince 25 January 1983 Respondent Schuylkill haslaid off certain employees in Unit A, and Respond-ent Cass has laid off certain employees in Unit B,without notice to or bargaining with the Unionover the layoffs and the effects of the layoffs.Since about 19 July 1983, orally, and since about29 July 1983 by letter, the Union requested Re-spondent Schuylkill and Respondent Cass to fur-nish the Union with the following information nec-essary and relevant to its role as the exclusive col-lective-bargaining representative of the employeesin Units A and B: (1) the layoff dates at Schuylkilland Cass; (2) the number and names of the bargain-ing unit employees affected by the layoffs; (3) thenames of those who decided that the layoffs wouldtake place; (4) the reasons for the layoffs; (5) howlong in advance the layoffs had been planned; (6)the names of any recalled employees and the datesthey returned to work; and (7) the names, address-es, classifications, wage rates, and dates of hire andbirth of all Unit A and B employees. Since about19 July 1983 Respondent Schuylkill and Respond-ent Cass have each failed and refused to furnish theinformation to the Union.By the conduct described above, RespondentSchuylkill and Respondent Cass have violated Sec-tion 8(a)(5) and (1) of the Act.CONCLUSIONS OF LAW1. By laying off certain employees in Unit Awithout notice to or bargaining with the Unionconcerning the layoffs and the effects of the lay-offs, Respondent Schuylkill has engaged in unfairlabor practices affecting commerce within themeaning of Sections 8(a)(5) and (1) and 2(6) and (7)of the Act.2. By laying off certain employees in Unit Bwithout notice to or bargaining with the Unionconcerning the layoffs and the effects of the lay-offs, Respondent Cass has engaged in unfair laborpractices affecting commerce within the meaningof Sections 8(a)(5) and (1) and 2(6) and (7) of theAct.3. By failing and refusing to provide the Unionwith information it requested 19 July and 29 July1983 concerning the layoff dates at Schuylkill andCass; the number and names of the bargaining unitemployees affected by the layoffs; the names ofthose who decided that the layoffs would takeplace; the reasons for the layoffs; how long in ad-vance the layoffs had been planned; the names ofany recalled employees and the dates they returnedto work; and the names, addresses, classifications,wage rates, and dates of hire and birth of all UnitA and B employees, Respondents Schuylkill andCass have respectively engaged in unfair laborpractices affecting commerce within the meaningof Sections 8(a)(5) and (1) and 2(6) and (7) of theAct.72 SCHUYLKILL CONTRACTING CO.REMEDYHaving found that the Respondents have each engagedin certain unfair labor practices, we shall order them tocease and desist and to take certain affirmative action de-signed to effectuate the policies of the Act.Having found that the Respondents violated Sec-tion 8(a)(5) and (1) of the Act by laying off em-ployees since 25 January 1983 without notice to orbargaining with the Union about the layoffs or theeffects of the layoffs, we shall inter alia order theRespondents to rescind the unilateral layoffs if sorequested by the Union, and to make whole thelaid-off employees for any loss of earnings andother benefits suffered as a result of the Respond-ents' unfair labor practices. All employees affectedby the unilateral layoffs, however, are not ipsofacto entitled to payments of some kind. Whetherany particular employee would have been laid offbut for the unfair labor practices, for what periodof time, whether any particular employee is enti-tled to reinstatement or reimbursement and, if so,in what amount, are questions to be resolved in acompliance proceeding if the parties are unable toreach agreement on these issues. See Wellman In-dustries, 222 NLRB 204, 208 (1976), enfd. 549 F.2d830 (D.C. Cir. 1977).Having found that the Respondents violated Sec-tion 8(a)(5) and (1) by failing and refusing to pro-vide the Union with relevant and necessary infor-mation requested 19 July and 29 July 1983, weshall order them to furnish the requested informa-tion to the Union.ORDERThe National Labor Relations Board orders thatA. Respondent Schuylkill Contracting Company,Minersville, Pennsylvania, its officers, agents, suc-cessors, and assign, shall1. Cease and desist from(a) Refusing to bargain with United Mine Work-ers of America as the exclusive bargaining repre-sentative of the employees in the bargaining unit,by unilaterally laying off employees, and by refus-ing to bargain with the Union concerning the ef-fects of the layoffs.(b) Failing and refusing to furnish the Union therelevant and necessary information it requested 19July and 29 July 1983.(c) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2. Take the following affirmative action neces-sary to effectuate the policies of the Act.(a) On request, bargain with United Mine Work-ers of America concerning layoffs of employeesand the effects of the layoffs on employees in theunit described in article 2, sections (b) and (c) oftheir most recent collective-bargaining agreement,effective by its terms from I May 1978 to 31 April1981.(b) On request, rescind its layoffs of unit employ-ees since about 25 January 1983, and make wholeemployees for loss of earnings and other benefitssuffered by them as a result of its unilateral layoffsas provided by the remedy section of this decision.(c) Furnish the Union the relevant and necessaryinformation it requested 19 and 29 July 1983, in-cluding information concerning the layoff dates atSchuylkill; the number and names of the bargainingunit employees affected by the layoffs; the namesof those who decided that the layoffs would takeplace; the reasons for the layoffs; how long in ad-vance the layoffs had been planned; the names ofany recalled employees and the dates they returnedto work; and the names, addresses, classifications,wage rates, and dates of hire and birth of all unitemployees.(d) Preserve and, on request, make available tothe Board or its agents for examination and copy-ing, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder.(e) Post at its Minersville, Pennsylvania places ofbusiness copies of the attached notice marked "Ap-pendix A."7Copies of the notice, on forms provid-ed by the Regional Director for Region 4, afterbeing signed by Respondent Schuylkill's authorizedrepresentative, shall be posted by RespondentSchuylkill immediately upon receipt and main-tained for 60 consecutive days in conspicuousplaces including all places where notices to em-ployees are customarily posted. Reasonable stepsshall be taken by Respondent Schuylkill to ensurethat the notices are not altered, defaced, or cov-ered by any other material.(f) Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps Respondent Schuylkill has taken to comply.B. Respondent Cass Contracting Company, Min-ersville, Pennsylvania, its officers, agents, succes-sors, and assigns, shall1. Cease and desist from(a) Refusing to bargain with United Mine Work-ers of America as the exclusive bargaining repre-I If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board."73 DECISIONS OF NATIONAL LABOR RELATIONS BOARDsentative of the employees in the bargaining unit,by unilaterally laying off employees, and by refus-ing to bargain with the Union concerning the ef-fects of the layoffs.(b) Failing and refusing to furnish the Unionwith the relevant and necessary information it re-quested 19 July and 29 July 1983.(c) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2. Take the following affirmative action neces-sary to effectuate the policies of the Act.(a) On request, bargain with United Mine Work-ers of America concerning layoffs of employeesand the effects of the layoffs on employees in theunit described in article 2, sections (b) and (c) oftheir most recent collective-bargaining agreement,effective by its terms from I May 1978 to 31 April1981.(b) On request, rescind its layoffs of unit employ-ees since about 25 January 1983, and make wholeemployees for loss of earnings and other benefitssuffered by them as a result of its unilateral layoffsas provided by the remedy section of this decision.(c) Furnish the Union the relevant and necessaryinformation it requested 19 July and 29 July 1983,including information concerning the layoff datesat Cass; the number and names of the bargainingunit employees affected by the layoffs; the namesof those who decided that the layoffs would takeplace; the reasons for the layoffs; how long in ad-vance the layoffs had been planned; the names ofany recalled employees and the dates they returnedto work; and the names, addresses, classifications,wage rates, and dates of hire and birth of all unitemployees.(d) Preserve and, on request, make available tothe Board or its agents for examination and copy-ing, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder.(e) Post at its Minersville, Pennsylvania places ofbusiness copies of the attached notice marked "Ap-pendix B."8Copies of the notice, on forms provid-ed by the Regional Director for Region 4, afterbeing signed by Respondent Cass' authorized rep-resentative, shall be posted by Respondent Cass im-mediately upon receipt and maintained for 60 con-secutive days in conspicuous places including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Re-s See fn.7, above.spondent Cass to ensure that the notices are not al-tered, defaced, or covered by any other material.(f) Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps Respondent Cass has taken to comply.APPENDIX ANOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT refuse to bargain with UnitedMine Workers of America as the exclusive bargain-ing representative of the employees in the bargain-ing unit, by unilaterally laying off employees, andby refusing to bargain with the Union concerningthe effects of the layoffs.WE WILL NOT fail and refuse to furnish theUnion the relevant and necessary information it re-quested 19 July and 29 July 1983.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL, on request, bargain with the Unionconcerning layoffs of employees and the effects ofthe layoffs on employees in the unit described inarticle 2, sections (b) and (c), of our most recentcollective-bargaining agreement, effective by itsterms from I May 1978 to 31 April 1981.WE WILL, on request, rescind our layoffs of unitemployees since about 25 January 1983, and makewhole employees for loss of earnings and otherbenefits suffered by them as a result of our unilater-al layoffs for the period decided by the NationalLabor Relations Board, with interest.WE WILL furnish the Union the relevant andnecessary information it requested 19 July and 29July 1983, including information concerning thelayoff dates; the number and names of the bargain-ing unit employees affected by the layoffs; thenames of those who decided that the layoffs wouldtake place; the reasons for the layoffs; how long inadvance the layoffs had been planned; the names ofany recalled employees and the dates they returnedto work; and the names, addresses, classifications,wage rates, and dates of hire and birth of all unitemployees.SCHUYLKILL CONTRACTING COMPANY74 SCHUYLKILL CONTRACTING CO.APPENDIX BNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT refuse to bargain with UnitedMine Workers of America as the exclusive bargain-ing representative of the employees in the bargain-ing unit, by unilaterally laying off employees, andby refusing to bargain with the Union concerningthe effects of the layoffs.WE WILL NOT fail and refuse to furnish theUnion the relevant and necessary information it re-quested 19 July and 29 July 1983.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL, on request, bargain with the Unionconcerning layoffs of employees and the effects ofthe layoffs on employees in the unit described inarticle 2, sections (b) and (c), of our most recentcollective-bargaining agreement, effective by itsterms from I May 1978 to 31 April 1981.WE WILL, on request, rescind our layoffs of unitemployees since about 25 January 1983, and makewhole employees for loss of earnings and otherbenefits suffered by them as a result of our unilater-al layoffs for the period decided by the NationalLabor Relations Board, with interest.WE WILL furnish the Union the relevant andnecessary information it requested 19 July and 29July 1983, including information concerning thelayoff dates; the number and names of the bargain-ing unit employees affected by the layoffs; thenames of those who decided that the layoffs wouldtake place; the reasons for the layoffs; how long inadvance the layoffs had been planned; the names ofany recalled employees and the dates they returnedto work; and the names, addresses, classifications,wage rates, and dates of hire and birth of all unitemployees.CASS CONTRACTING COMPANY75